Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 9 are amended.
Claims 5-6 and 17-20 are cancelled.
Claims 7-8 and 13-16 are withdrawn.
Claims 1-4, 7-16 and 21-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (US 20050179419 A1) in view of Brochu et al. (US 7609536 B2) and further in view of Jain (US 20020008981 A1).
Regarding Claim 1:
Ollila teaches a system comprising: 
a first inverter (INU 1, Fig. 2; para 0025) and a second inverter (INU 2, Fig. 2; para 0025) connected in parallel; a coupled inductor (L1, L2; Drawing: 1) wherein the outputs of the first inverter and the second inverter are connected to each other (i.e. outputs of inv1 and inv2 are connected through coupled inductor L1/L2 in Drawing:1), and wherein the coupled inductor comprises a plurality of windings (construed from Fig. 2) formed by a single winding wire; and 
an output filter (C1, Fig. 2) coupled to an output of the coupled inductor.
Ollila does not teach that the plurality of windings of the coupled inductor is magnetically coupled to each other through a magnetic core, as claimed.
However, Brochu teaches (See Figs. 3) the plurality of windings (56a-56d, Fig, 3; col. 2, lines 50-60) of the coupled inductor is magnetically coupled (inherent characteristic) to each other through a magnetic core (54).

    PNG
    media_image1.png
    244
    453
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Olilla in view of Brochu to have the plurality of windings of the coupled inductor is magnetically coupled to each other through a magnetic core to provide a DC voltage to a load in order to limit harmonics and reduce the weight and the volume of on-board equipment {Col. 1, lines 12-15, 45-50}.
The modified Olilla does not teach that a coupled inductor  having two inputs connected to a single node, and two outputs connected to a single node, and further connected to the two inputs of the coupled inductor.
However, Jain teaches that a coupled inductor  having two inputs connected to a single node, and two outputs connected to a single node, and further connected to the two inputs of the coupled inductor (see Drawing: 3) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Olilla in view of Jain to have a coupled inductor  having two inputs connected to a single node, and two outputs connected to a single node, and further connected to the two inputs of the coupled inductor to provide better inductance for the circuit.

    PNG
    media_image2.png
    411
    537
    media_image2.png
    Greyscale

Drawing: 3, an annotated version of Fig. 2B

Regarding Claim 2:
As applied to claim 1, Ollila teaches first inverter and second inverter.
Ollila does not teach wherein the coupled inductor comprises: the magnetic core comprising a first side and a second side; a first winding comprising a first portion wound around the first side and a third portion wound around the second side; and a second winding comprising a second portion wound around the first side and a fourth portion wound around the second side, and wherein the first portion and the second portion are wound around the first side in a same direction, and the third portion and the fourth portion are wound around the second side in a same direction, as claimed.

    PNG
    media_image3.png
    605
    548
    media_image3.png
    Greyscale

Drawing: 2, an annotated version of Fig. 3

However, Brochu teaches (See Figs. 3) an apparatus comprising: 
the magnetic core (54, Fig. 3) comprising a first side (left side of 54 in Fig. 3) and a second side (right side of 54 in Fig. 3); 
a first winding (56c, Fig, 3) comprising a first portion (N1, See Drawing: 2) wound around the first side and a third portion (N3, See Drawing: 2) wound around the second side; and 
a second winding (56a, Fig. 3) comprising a second portion (N2, See Drawing: 2) wound around the first side and a fourth portion (N4, See Drawing: 2) wound around the second side,
wherein the first portion and the second portion are wound around the first side in a same direction (construed from Drawing: 1), and the third portion and the fourth portion are wound around the second side in a same direction {Col. 3, lines 14-19}.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Olilla in view of  Brochu to have a magnetic core comprising a first side and a second side; a first winding comprising a first portion wound around the first side and a third portion wound around the second side; and a second winding comprising a second portion wound around the first side and a fourth portion wound around the second side, and wherein the first portion and the second portion are wound around the first side in a same direction, and the third portion and the fourth portion are wound around the second side in a same direction to provide a DC voltage to a load in order to limit harmonics and reduce the weight and the volume of on-board equipment {Col. 1, lines 12-15, 45-50}.

Regarding Claim 3:
As applied to claim 3, the modified Ollila further teach wherein the single winding wire is configured to: wrap a plurality (construed from Brochu’s Fig. 3) of first turns around the first side (left side of 54 in Brochu’s Fig. 3) of the magnetic core; extend (construed from Brochu’s Fig. 3) from the first side of the magnetic core to the second side (right side of 54 in Brochu’s Fig. 3) of the magnetic core; wrap a plurality of third turns around the second side of the magnetic core; extend from (construed from Brochu’s Fig. 3) one end to the other end of the second side of the magnetic core; wrap a plurality of fourth turns around the second side of the magnetic core; extend from the second side of the magnetic core to the first side of the magnetic core; and wrap a plurality of second turns around the first side of the magnetic core.

Regarding Claim 4:
As applied to claim 3, , the modified Ollila further teach a center point (see Drawing: 2) of the plurality of first turns is vertically aligned with a center point of the plurality of second turns; and a center point of the plurality of third turns is vertically aligned with a center point of the plurality of fourth turns.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila in view of Brochu in view of Jain  and further in view of Takeda (US 5313384 A).
Regarding Claim 9:
Ollila teaches a system comprising: 
a first inverter (INU 1, Fig. 2; para 0025) and a second inverter (INU 2, Fig. 2; para 0025) connected in parallel; a coupled inductor (L1, L2; Fig. 2) having a first input and a second input {see below for “i,  “connected together at a single node”}{ see below for “ii”,  “wherein the coupled inductor comprises a first winding, a second winding and a magnetic core comprising a first side and a second side opposite the first side, wherein: the first winding comprises a first portion wound around the first side and a second portion wound around the second side; and the second winding comprises a third portion wound around the first side and a fourth portion wound around the second side, wherein the first winding is magnetically coupled to the second winding through the magnetic core;”} and 
an output filter (C1, Fig. 2) coupled to an output of the coupled inductor.
As indicated above “i”, Ollila does not teach a coupled inductor having a first input and a second input connected together at single node.
	However, Jain disclose that teach a coupled inductor (see Drawing: 2) having a first input and a second input connected together at single node (not expressly labeled; see Drawing: 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ollila in view of Jain to have a coupled inductor having a first input and a second input connected together at single node improve the inductance and magnetic characteristics of the device.
As indicated above “ii”, Ollila does not teach the above limitation.
However, Brochu teaches (See Figs. 3) the coupled inductor comprises a first winding (56c, Fig. 3), a second winding (56a, Fig. 3 ) and a magnetic core (54) comprising a first side (left side of 54 in Fig. 3)  and a second side (right side of 54 in Fig. 3) opposite the first side, wherein: the first winding comprises a first portion (N1, Drawing: 2)  wound around the first side and a second portion (N2, Drawing: 2)   wound around the second side; and the second winding comprises a third portion (N3, Drawing: 2)   wound around the first side and a fourth portion (N4, Drawing: 2)    wound around the second side wherein the first winding (56c) is magnetically coupled (inherent characteristic) to the second winding (56a) through the magnetic core.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Olilla in view of  Brochu to have the coupled inductor comprises a first winding, a second winding and a magnetic core comprising a first side and a second side opposite the first side, wherein: the first winding comprises a first portion wound around the first side and a second portion wound around the second side; and the second winding comprises a third portion wound around the first side and a fourth portion wound around the second side wherein the first winding is magnetically coupled to the second winding through the magnetic core to provide a DC voltage to a load in order to limit harmonics and reduce the weight and the volume of on-board equipment {Col. 1, lines 12-15, 45-50}.
The modified Olilla does not teach that the outputs of the first inverter and the second inverter are connected to each other at a single node, as claimed.
However, Takeda teaches that the outputs of the first inverter (21, Drawing: 4) and the second inverter (22, Drawing: 4)  are connected to each other at a single node.


    PNG
    media_image4.png
    494
    548
    media_image4.png
    Greyscale


Drawing: 4, an annotated version of Fig. 1

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Olilla in view of Takeda to have the outputs of the first inverter and the second inverter are connected to each other to enhance the outputs of the inverter to drive the load efficiently.

Regarding Claim 10:
As applied to claim 9, the modified Ollila further teaches a first terminal (44b, Brochu’s Fig. 3) of the first winding (56c, Brochu’s Fig. 3) and a first terminal (44a, Brochu’s Fig. 3) of the second winding (56a, Brochu’s Fig. 3) are coupled together to form the output of the coupled inductor (L1, L2; see Ollila’s fig. 2), respectively.

Regarding Claim 11:
As applied to claim 10, the modified Ollila further teaches a second terminal (50b, Brochu’s Fig. 3)  of the first winding and a second terminal (50a, Brochu’s Fig. 3) of the second winding are coupled together to form the output of the coupled inductor.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ollila in view of Brochu in view of Jain in view of Tan and further in view of Hebert (US 2009/0134964 A1).
Regarding Claim 12:
As applied to claim 9, the modified Ollila does not explicitly teach the magnetic core is formed of ferrite, as claimed.
However, Hebert teaches (fig. 1A) the magnetic core (110) is formed of ferrite {See, Para [0063-0064]}.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the magnetic core is formed of ferrite to provide high magnetic permeability coupled with low electrical conductivity which helps prevent eddy currents.

Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
  	Claim 21 recites, a system comprising: 
a first inverter and a second inverter connected in parallel, wherein two outputs of the first inverter and the second inverter are connected together; 
HW 84017732USo2Page 4 of 7a coupled inductor having two outputs connected together and two inputs connected together, wherein the two inputs of the coupled inductor are further connected to the two outputs of the first inverter and the second inverter, wherein the coupled inductor comprises a first winding, a second winding and a magnetic core comprising a first side and a second side opposite the first side, wherein: 
the first winding and the second winding of the coupled inductor are formed by a 
single winding wire; 
the first winding comprises a first portion wound around the first side and a 
second portion wound around the second side; and 
the second winding comprises a third portion wound around the first side and a 
fourth portion wound around the second side; and 
an output filter coupled to the two outputs of the coupled inductor, wherein the output filter comprises a capacitor and an inductor, the capacitor being coupled to a common node of the inductor and the coupled inductor.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837